DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the Amendment filed November 8, 2021. The following rejections are overcome: 
Claims 1-8, 10-16, & 18-20 under 35 U.S.C. 103 as being unpatentable over Feaver et al. U.S. Pub. 2018/0331356 in view of Yushin et al. U.S. Pub. 2017/0098823.
Claims 9, 17, 21-25 under 35 U.S.C. 103 as being unpatentable over Feaver et al. U.S. Pub. 2018/0331356 in view of Yushin et al. U.S. Pub. 2017/0098823 and further in view of Kim et al. U.S. Pub. 2019/0221887.
Claims 1-25 are newly rejected as necessitated by amendment as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling the battery to include a metal halide electrolyte functioning as the active cathode and thus lacking a dedicated cathode [0034]; the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. In paragraph [0034] of the instant specification, the battery 10 includes a metal halide in the electrolyte:

“In some embodiments, the metal halide of electrolyte 14 functions as an active cathode material that receives, stores, and releases its metal ions during charging and discharging of battery 10. The battery 10 thus lacks a dedicated cathode material, and relies on the active cathode material of the metal halide of electrolyte 14 and a current collector 16 for ion transport. In turn, the battery 10 may be cheaper to make, more lightweight, have a higher power density, or combinations thereof. In some cases, the high power density of the electrolyte including the metal halide that functions as an active cathode material may enable the battery 10 to be charged significantly faster than some other batteries that do not include  
the electrolyte described herein. In some examples, an electrolyte lacking the metal halide may have reduced electrochemical performance (e.g., reversibility, rechargeability, and/or cyclability), produce irreversible carbonate byproducts, have reduced power density, or combinations thereof, in comparison to an electrolyte 14 including the metal halide. 


However, the instant claims do not require that the metal halide material in in the electrolyte. Claim 1 necessitates, “a cathode comprising a metal halide that is not To remedy, the Applicant is encouraged to include that the metal halide is in the electrolyte in lines 2-3. 
	There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988). These factors are: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the predictability or unpredictability of the art, (6) the amount of direction or guidance presented, (7) the presence of working examples, and (8) the quantity of experimentation necessary. The examiner will discuss these factors as they apply to the instant invention.
(1)    The Breadth of the claims: The independent claims are broad. The concern is the specification only supports the metal halide in the electrolyte to function as the active cathode. See paragraphs [0033] & [0034].  Therefore, the claims appear to be broader than the disclosure. 
(2)    The Nature of the invention: The claimed invention is a battery including a cathode comprising a metal halide and an electrically conductive material, wherein the cathode is not a dedicated cathode and the metal halide acts as the active cathode material. However, the specification requires that for there to be no dedicated cathode, the metal halide must be in the electrolyte and function as the active cathode material.
(3)    The State of the prior art: In the prior art, it is well known to employ batteries comprising cathodes of metal halides and silicon anodes. However, the prior 
 (4)    The level of one of ordinary skill: Although a person of ordinary skill in the art would be able to recognize the use of metal halide cathodes, the art is silent to metal halide containing electrolytes that function as cathodes. 
(5)    The level of predictability in the art: Although there is some inherent predictability of conventional anode material in the electrolyte. The art does not appear to address metal halides in the electrolyte that function as the active cathode material. 
(6)    The amount of direction or guidance presented: Applicant does not provide specific guidance of a cathode comprising a metal halide and an electrically conductive material, wherein the cathode is not a dedicated cathode and the metal halide acts as the active cathode material.  However, there is guidance for a metal halide in the electrolyte that functions as the active cathode material, when no dedicated cathode is present. 
(7)    The presence of working examples: The specification does provide working examples.  
(8)    The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure: Although a person of ordinary skill in the art would be able to recognize a separate electrolyte and cathode, the specification does not provide making a cathode comprising a metal halide and an electrically conductive material, wherein the cathode is not a dedicated cathode and the metal halide acts as the active cathode material.  In fact, it is unclear how a cathode can is configured to act as an active cathode material in said electrolyte.” 
Accordingly, it is the position of the examiner that there is a question as to a scope of enablement under 35 USC §112, first paragraph in the instant claims.


Response to Arguments
Applicant asserts that the instant claims are not obvious over Feaver et al. U.S. Pub. 2018/0331356 because the reference is silent to a cathode that is not a dedicated cathode. This assertion is correct and the all previously pending rejections are overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722